

114 S742 RS: Stop Wasteful Federal Bonuses Act of 2015
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 386114th CONGRESS2d SessionS. 742[Report No. 114–226]IN THE SENATE OF THE UNITED STATESMarch 16, 2015Ms. Ayotte (for herself, Mrs. McCaskill, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMarch 14, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo appropriately limit the authority to award bonuses to employees.
	
 1.Short titleThis Act may be cited as the Stop Wasteful Federal Bonuses Act of 2015.
		2.Bonuses
 (a)Adverse findings and employees under investigationChapter 45 of title 5, United States Code, is amended by adding at the end the following:  IVLimitations on bonus authority 4531.Certain forms of misconduct (a)DefinitionsIn this section—
 (1)the term adverse finding relating to an employee means a determination that the conduct of the employee— (A)violated a policy of the agency for which the employee may be removed or suspended; or
 (B)violated a law for which the employee may be imprisoned of more than 1 year; (2)the term agency has the meaning given that term under section 551; and
 (3)the term bonus means any bonus or cash award, including— (A)an award under this chapter;
 (B)an award under section 5384; and (C)a retention bonus under section 5754.
									(b)Adverse findings
 (1)In generalThe head of an agency shall not award a bonus to an employee of the agency until 5 years after the end of the fiscal year in which the Inspector General or another senior ethics official of the agency or the Comptroller General of the United States makes an adverse finding relating to the employee.
 (2)Previously awarded bonusesIf the Inspector General or another senior ethics official of the agency or the Comptroller General of the United States makes an adverse finding relating to an employee, the head of the agency employing the employee, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of any bonus awarded to the employee during the year during which the adverse finding is made..
 (b)Technical and conforming amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the end the following:
				SUBCHAPTER IV—Limitations on bonus authority4531. Certain forms of misconduct..
	
 1.Short titleThis Act may be cited as the Stop Wasteful Federal Bonuses Act of 2015.
		2.Bonuses
 (a)Adverse findings and employees under investigationChapter 45 of title 5, United States Code, is amended by adding at the end the following:  IVLimitations on bonus authority 4531.Certain forms of misconduct (a)DefinitionsIn this section:
								(1)Adverse finding
 (A)In generalThe term adverse finding means a determination by the head of the agency employing an employee that the conduct of the employee—
 (i)violated a policy of the agency for which the employee may be removed or suspended for a period of not less than 14 days; or
 (ii)violated a law for which the employee may be imprisoned for more than 1 year. (B)BasisA determination described in subparagraph (A) may be based on an investigation by, determination of, or information provided by the Inspector General or another senior ethics official of an agency or the Comptroller General of the United States, as part of carrying out an activity, authority, or function of the Inspector General, senior ethics official, or Comptroller General, respectively, under a provision of law other than this section.
 (2)AgencyThe term agency has the meaning given that term under section 551. (3)BonusThe term bonus means any performance award or cash award under—
 (A)section 4505a; (B)section 5384; or
 (C)section 5754. (b)ProhibitionThe head of an agency shall not award a bonus to an employee of the agency until 5 years after the end of the fiscal year during which the head of an agency makes an adverse finding relating to the employee.
							(c)After bonus awarded
 (1)In generalFor a bonus awarded to an employee after the date of enactment of this section, if the head of the agency employing the employee makes an adverse finding relating to the employee during the year during which the bonus is awarded, the head of the agency, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of the bonus.
 (2)HearingsA hearing under this paragraph shall be conducted in accordance with regulations relating to hearings promulgated by the head of the agency under chapter 75.
 (d)Condition of receiptAs a condition of receiving a bonus awarded after the date of enactment of this section, an employee of an agency shall sign a certification stating that the employee shall repay the bonus in accordance with a final order issued in accordance with subsection (c).
 (e)AppealAn employee determined to be ineligible for a bonus under subsection (b) or against whom an order is issued under subsection (c) may appeal to the Merit Systems Protection Board under section 7701..
 (b)RulemakingThe head of each agency (as defined under title 551 of title 5, United States Code) may promulgate rules to carry out section 4531 of title 5, United States Code, as added by subsection (a).
 (c)Technical and conforming amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the end the following:
				SUBCHAPTER IV—Limitations on bonus authority4531. Certain forms of misconduct..March 14, 2016Reported with an amendment 